DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 3/14/2022 in relation to application 16/152,527.
The Pre-Grant publication # 2020/0111384 is published on 4/9/2020.
Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20170076619 A1 Wallach et al.(Wallach) in view of US Patent Application Publication Number US 20150099252 A1 to ANDERSON et al.( Anderson) and further in view of US 20030174292 A1 White.

Claim 1. Wallach  teaches a computer-implemented method for analysis of movement patterns and corrective actions (Para 0003 analyses movements and screen patterns) , the method comprising: 
capturing, via a camera, movement data associated with a user performing a movement pattern (Para 0019, 0020 camera tracking movement patterns); 
analyzing the movement data to identify a movement pattern of the user (Para 0019 analyze movement); 
accessing, from a database, a model movement pattern for the movement pattern of the user (Para 0065 access to stored movement pattern); 
comparing the model movement pattern to the movement pattern of the user (Fig.12 element 1221 compare user movement to standard); 
determining a fault in the movement pattern of the user (Para 0092 accounting for error or fault); and 
displaying, video data comprising a corrected movement pattern for the user based at least on the fault in the movement pattern of the user (Fig.7 element 155 corrected video movement pattern of a client user) .
Wallach does not teach a display screen , video data comprising a corrected movement pattern for the user, wherein the corrected movement pattern includes  an indication the fault in the movement pattern of the user. Anderson, however, teaches the display screen , video data comprising a corrected movement the user,  wherein the corrected movement  pattern 
includes an indication the fault in the movement pattern of the user (¶0026 video data for correcting augmented reality mirror arrangement as in figure 3; ¶0058, 0073 parameters calculating a performance score provides feedback to the trainee to include fault correction movement pattern or error determination in movement trainings). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a display screen behind  two-way mirror arrangement, video data comprising a correcting movement pattern , as taught by Anderson into the fault indicating movement pattern of the user of Wallach, in order to provide quick control and clarity determination for various aspect of movement inputs. 
Wallach in combination with Anderson does not teach a display screen arranged behind a two-way mirror.  White, however, teaches the display screen arranged 
behind a two-way mirror, video data comprising a corrected movement pattern for the user (¶0012-0014 a two-way mirror arrangement with a projector and camera is part of display screen for movement pattern determination). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a display screen behind  two-way mirror arrangement, video data comprising a correcting movement pattern , as taught by White for video data comprising a correcting movement pattern of Wallach as modified by Anderson, in order to superimpose an image displayed on a front projection screen with the potential of adding a camera in the line of sight.

Claim 2. Wallach teaches the computer-implemented method of claim 1, wherein capturing the movement data associated with the user is responsive to a detection, by the camera, of a presence of the user within a predefined range of the display screen (Para 0020 camera movement range such as for small joints knee detection is limited).Claim 3. Wallach teaches the computer-implemented method of claim 1, further comprising building a user profile comprising one or more characteristics of the user, wherein the model movement pattern is accessed based at least in part on the one or more characteristics of the user (Para 0020 camera positions adjustment and marker characteristics).Claim 4. Wallach teaches the computer-implemented method of claim 3, wherein the one or more characteristics of the user comprise height of the user, weight of the user, and age of the user (Para 0045 different arrangements of sensor devices may be assigned to different bodies predefined by a user of the client device e.g., a wearer of the sensor devices) or by another user like a medical professional, a coach, or where height, weight and age of user for  more granularities in movement detection could be determined).Claim 5.  Wallach teaches the computer-implemented method of claim 3, wherein the one or more characteristics are inputted by the user (Para 0020 camera positions for markers inputted by user).Claim 6. Wallach teaches the computer-implemented method of claim 3, wherein the one or more characteristics are determined from the movement data of the user (Para 0021 sensor device may include circuitry that measures a position of the portion of the body to which the band is secured during a movement performed by the portion of the user body.Claim 7. Wallach teaches the computer-implemented method of claim 1, further comprises: obtaining historical movement data of the user (Para 0019 historical movement data); comparing the movement pattern of the user to the historical movement data of the user to identify an improvement to the movement pattern of the user (Fig.7 element 155 posture improvement); and storing the improvement to the movement pattern of the user in a memory (Para 0038 stored computational information that could be accessed).Claim 8. Wallach teaches the computer-implemented method of claim 1, wherein the movement data comprises video of the user performing a physical movement (Para 0051 video feed; Fig.6 element 155 physical movement).Claim 9. Wallach teaches the computer-implemented method of claim 1, wherein the movement data comprises one or more images of the user performing a physical movement (Fig.6 element 155 physical movement images).Claim 10. Wallach teaches the computer-implemented method of claim 1, wherein the determining the fault in the movement pattern of the user comprises: extracting, by a machine learning model (Para 0123 machine codes and models extracted), a first plurality of features from the movement pattern of the user to generate a first feature vector; extracting, by the machine learning model, a second plurality of features from the model movement pattern to generate a second feature vector (para 0070 The output data from sensors could be quaternion vectors or a three-dimensional position (x, y, z) with an angle of rotation to establish a rotational matrix machine learning models); comparing the first feature vector to the second feature vector to determine a difference score, wherein the fault is determined based on the difference score exceeding a threshold difference score (Para 0056 difference and threshold determination to score the results).Claim 11. Wallach teaches the computer-implemented method of claim 1, further comprising: operating the camera to adjust at least one characteristic of the camera to capture one or more images of the movement pattern of the user (Para 0020 camera positions adjustment and marker characteristics).Claim 14. Wallach teaches the computer-implemented method of claim 1, wherein the movement pattern comprises an exercise performed by the user (Para 0063 performed exercises) .Claim 15. Wallach teaches the computer-implemented method of claim 1, wherein the display screen is arranged behind a mirror (Para 0053 mirror movements).Claim 16. Wallach teaches a system for analysis of movement patterns and corrective actions, the system comprising: a processor communicative coupled to a memory, the processor configured to: capture, via a camera, movement data associated with a user performing a movement pattern (Para 0019, 0020 camera tracking movement patterns); analyze the movement data to identify a movement pattern of the user (Para 0019 analyze movement); access, from a database, a model movement pattern for the movement pattern of the user (Para 0065 access to stored movement pattern; compare the model movement pattern to the movement pattern of the user (Fig.12 element 1221 compare user movement to standard); determine a fault in the movement pattern of the user (Para 0092 accounting for error or fault); and display, via a display screen, video data comprising a corrected movement pattern for the user based at least on the fault in the movement pattern of the user (Fig.7 element 155 corrected video movement pattern of a client user). Wallach does not teach the  video data comprising a corrected movement pattern for the user, wherein the corrected movement pattern includes an indication the fault in the movement pattern of the user. Anderson, however, teaches the , video data comprising a corrected movement pattern for the user,  wherein the corrected movement pattern includes an indication the fault in the movement pattern of the user (¶0026 video data for correcting augmented reality mirror arrangement as in figure 3;¶0073 fault in movement pattern or error determination in movement trainings). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a video data comprising a correcting movement pattern , as taught by Anderson into the fault indicating movement pattern of the user of Wallach, in order to provide quick control and clarity determination for various aspect of movement inputs. 
Wallach in combination with Anderson does not teach a display screen arranged behind a two-way mirror.  White, however, teaches the display screen arranged 
behind a two-way mirror, video data comprising a corrected movement pattern for the user (¶0012-0014 a two-way mirror arrangement with a projector and camera is part of display screen for movement pattern determination). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a display screen behind  two-way mirror arrangement, video data comprising a correcting movement pattern , as taught by White for video data comprising a correcting movement pattern of Wallach as modified by Anderson, in order to superimpose an image displayed on a front projection screen with the potential of adding a camera in the line of sight.
Claim 17. Wallach teaches the system of claim 16, wherein the determining the fault in the movement pattern of the user comprises: extracting, by a machine learning model, a first plurality of features from the movement pattern of the user to generate a first feature vector; extracting, by the machine learning model, a second plurality of features from the model movement pattern to generate a second feature vector; comparing the first feature vector to the second feature vector to determine a difference score para 0070 The output data from sensors could be quaternion vectors or a three-dimensional position (x, y, z) with an angle of rotation to establish a rotational matrix machine learning models), wherein the fault is determined based on the difference score exceeding a threshold difference score ( Para 0056 difference and threshold determination to score the result).Claim 18. A computer program product for analysis of movement patterns and corrective actions, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to cause the processor to perform a method ( Para 0125 computer readable media) comprising: capturing, via a camera, movement data associated with a user; analyzing the movement data to identify a movement pattern of the user; accessing, from a database, a model movement pattern for the movement pattern of the user; comparing the model movement pattern to the movement pattern of the user; determining a fault in the movement pattern of the user; and displaying, via a display screen, video data comprising a corrected movement pattern for the user based at least on the fault in the movement pattern of the user (Para 0092 accounting for error or fault); and display, via a display screen, video data comprising a corrected movement pattern for the user based at least on the fault in the movement pattern of the user (Fig.7 element 155 corrected video movement pattern of a client user).
Wallach in combination with Anderson does not teach a display screen arranged behind a two-way mirror.  White, however, teaches the display screen arranged 
behind a two-way mirror, video data comprising a corrected movement pattern for the user (¶0012-0014 a two-way mirror arrangement with a projector and camera is part of display screen for movement pattern determination). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate a display screen behind  two-way mirror arrangement, video data comprising a correcting movement pattern , as taught by White for video data comprising a correcting movement pattern of Wallach as modified by Anderson, in order to superimpose an image displayed on a front projection screen with the potential of adding a camera in the line of sight.
Claim 19. Wallach teaches the computer program product of claim 18, further comprises: obtaining historical movement data of the user (Para 0019 historical movement data); comparing the movement pattern of the user to the historical movement data of the user to identify an improvement to the movement pattern of the user; and storing the improvement to the movement pattern of the user in a memory ((Para 0038 stored computational information that could be accessed).Claim 20. Wallach teaches the computer program product of claim 18, wherein the determining the fault in the movement pattern of the user comprises: extracting, by a machine learning model Para 0123 machine codes and models extracted), a first plurality of features from the movement pattern of the user to generate a first feature vector; extracting, by the machine learning model, a second plurality of features from the model movement pattern to generate a second feature vector (para 0070 The output data from sensors could be quaternion vectors or a three-dimensional position (x, y, z) with an angle of rotation to establish a rotational matrix machine learning models); comparing the first feature vector to the second feature vector to determine a difference score, wherein the fault is determined based on the difference score exceeding a threshold difference score (Para 0056 difference and threshold determination to score the results).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number 20170076619 A1 Wallach et al.(Wallach) US Patent Application Publication Number US 20150099252 A1 to ANDERSON et al.( Anderson) and further in view of US Patent Application Publication Number US 20180247560 A1 to Mackenzie et al.( Mackenzie).

Claim 12. Wallach teaches the  computer-implemented method of claim 11, wherein the at least one characteristic does not comprises of a pan, a tilt, and a zoom for the camera. Mackenzie, however, teaches the identification of storage for a listing of binary strings representing a programmed exercise within a predetermined training system (¶0069 pan-tilt zoom cameras mounted on the ceiling directly above each cadaver table). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate at least one characteristic comprises of a pan, a tilt, and a zoom for the camera, as taught by Mackenzie into the system of Wallach, in order to provide quick control and clarity determination for various aspect of input mechanism, so that phases could efficiently contribute towards an overall goal.

Claim 13. Wallach teaches do not further comprising: analyzing the movement pattern of the user to identify a hazardous condition; and transmitting an alert based on the hazardous condition.. Mackenzie, however, teaches the further computer-implemented method of claim 1 comprising: analyzing the movement pattern of the user to identify a hazardous condition; and transmitting an alert based on the hazardous condition (¶0070 experts provided feedback on metrics that might differentiate and provide alert to user between novice and experienced surgeons). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate analyzing the movement pattern of the user to identify a hazardous condition; and transmitting an alert based on the hazardous condition, as taught by Mackenzie into the system of Wallach, in order to provide quick control and clarity determination for various aspect of input mechanism, so that phases could efficiently contribute towards an overall goal.

Response to Arguments/Remarks
Applicant's arguments/amendments filed on March 4, 2022 have been considered.
Upon further consideration, a new ground(s) of rejection is made as necessitated by amendments changing the scope of the claims. 
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. Wallach teaches the examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. Wallach teaches the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/             Examiner, Art Unit 3715                                                                                                                                                                                         	June 20, 2022

/ROBERT J UTAMA/            Primary Examiner, Art Unit 3715